Title: From Thomas Jefferson to P.B. Tindall, 20 April 1824
From: Jefferson, Thomas
To: Tindall, P.B.


Sir
Monto
Apr. 20. 24
I duly recieved your favor of the 13th and with it the pamphlet you were so kind as to send me. but your request to give my opin on it I must pray your permission to decline. from this office I have universally excused myself. I have neither the time, the talents nor the taste to become a Reviewer of books. my inclinations lead me to a very different choice of Occupation. I have ceased  also to subscribe for books yet to be published. at the age of 81. it would be an act of presumption to expect to live to see them. yet I should wish you to proceed in that which you propose, as I am pleased with every effort to restore the primitive and genuine doctrines of Jesus, and to overturn the corruptions which have been introduced solely to answer the  worldly purposes of those who preach them. with these my excuses I pray you to accept the assurance of my esteem & respectTh: J